Exhibit 10.2

EXECUTION VERSION

INCREMENTAL JOINDER AGREEMENT NO. 1 AND

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This INCREMENTAL JOINDER AGREEMENT NO. 1 AND AMENDMENT NO. 3 TO CREDIT
AGREEMENT, dated as of October 1, 2018 (this “Amendment”), is entered into by
and among ELDORADO RESORTS, INC., a Nevada corporation (the “Borrower”), the
Guarantors party hereto, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent (in such capacity, the “Administrative Agent,”) and as the
Collateral Agent (in such capacity, the “Collateral Agent”), the Issuing Lender
and the Swingline Lender, the Extending Lenders (as defined below) (as to the
amendments set forth in Sections 1 and 2 of this Amendment), the Incremental
Lenders (as defined below) (as to the amendments set forth in Sections 1 and 3
of this Amendment), and Bank of America, N.A. (solely with respect to Section 7
of this Amendment), in each case, in connection with (x) the Credit Agreement,
dated as of April 17, 2017, by and among EAGLE II ACQUISITION COMPANY LLC, a
Delaware limited liability company (which on the Closing Date (as defined below)
was succeeded by the Borrower, to continue as the Borrower on and after the
Closing Date), each lender from time to time party thereto (collectively, the
“Lenders”) and the Administrative Agent (as supplemented by the Borrower Joinder
Agreement dated as of May 1, 2017 (the “Closing Date”), entered into by and
among the Borrower and the Administrative Agent, and as amended by (i) the
Amendment Agreement, dated as of August 15, 2017, between the Borrower and the
Administrative Agent and (ii) Amendment No. 2, dated as of June 6, 2018, by and
among the Borrower, the Administrative Agent and the Lenders party thereto, and
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”, and as further amended by this Amendment, the “Amended
Credit Agreement”), and (y) that certain Amended and Restated Commitment Letter,
dated September 28, 2018 (the “Commitment Letter”), by and among the Commitment
Parties (as defined therein) party thereto and the Borrower, pursuant to which,
(i) the Extending Lenders and the Incremental Lenders, subject to the conditions
set forth herein and therein, agreed to provide the Revolving Credit Commitments
set forth on Annex III attached hereto, and (ii) Bank of America, N.A. (and any
relevant affiliate) agreed to provide the commitment set forth in Section 7 of
this Amendment. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

WHEREAS, subject to Section 5.17 of the Credit Agreement, the Borrower may
request that all of the Revolving Credit Commitments be modified to constitute
another Class of Revolving Credit Commitments in order to extend the maturity
date thereof, and the Credit Parties, the Administrative Agent and each
applicable extending Lender shall execute and deliver or cause to be delivered
to the Administrative Agent an Extension Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence such extension;

WHEREAS, each Revolving Credit Lender (each, an “Existing Revolving Credit
Lender”) with Revolving Credit Commitments immediately prior to the Amendment
No. 3 Effective Date (as defined below) as set forth on Annex II attached hereto
(the “Existing Revolving Credit Commitments”, and any loans thereunder, the
“Existing Revolving Credit Loans”) (i) that is a party to this Amendment (each
an “Extending Lender”), has consented to the amendments set forth in Sections 1
and 2 of this Amendment and to extend the Revolving Credit Maturity Date of all
of such Extending Lender’s Existing Revolving Credit Commitments and Existing
Revolving Credit Loans (and once so extended, shall be “Extending Revolving
Credit



--------------------------------------------------------------------------------

Commitments”, and any loans thereunder, the “Extending Revolving Credit Loans”)
in accordance with the terms and subject to the conditions set forth herein, and
(ii) that is not a party to this Amendment and does not elect to extend the
Revolving Credit Maturity Date of its Existing Revolving Credit Commitments
(each a “Non-Extending Revolving Credit Lender”), shall be deemed a
Non-Extending Revolving Credit Lender, and the Borrower, pursuant to
Section 5.17(c) of the Credit Agreement (which permits the Borrower to
permanently repay and terminate commitments of any Class of Revolving Credit
Loans on a better than a pro rata basis as compared to any other Class of
Revolving Credit Loans with a later maturity date than such Class), intends to
repay and terminate in full all Non-Extending Revolving Credit Commitments (as
defined below) and any Non-Extending Revolving Credit Loans (as defined below)
of each Non-Extending Revolving Credit Lender on the Amendment No. 3 Effective
Date;

WHEREAS, pursuant to Section 5.13 of the Credit Agreement, (i) the Borrower may
obtain Incremental Revolving Credit Commitments by entering into one or more
Lender Joinder Agreements with the applicable Incremental Lenders, and (ii) a
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to the Credit Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
such provisions;

WHEREAS, the Borrower has requested, and each Revolving Credit Lender party
hereto and listed on Annex I hereto (collectively, the “Incremental Lenders”)
has agreed to, (i) provide, on a several and not a joint basis, an Incremental
Revolving Credit Commitment (as defined in the Credit Agreement) in the amount
set forth opposite such Incremental Lender’s name on Annex I hereto, in each
case, which shall be an increase to the Extending Revolving Credit Commitments
(as in effect following the Amendment No. 3 Effective Date, after giving effect
to the amendments set forth in Sections 1 and 2 herein), and (ii) consent to the
amendments set forth in Sections 1 and 3 herein;

WHEREAS, JPMorgan, Macquarie Capital (USA) Inc., Credit Suisse Loan Funding LLC,
U.S. Bank National Association, KeyBanc Capital Markets Inc., Capital One,
National Association, SunTrust Robinson Humphrey, Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, will each act as joint lead arrangers
(collectively, the “Amendment No. 3 Lead Arrangers”) in connection with this
Amendment; and

WHEREAS, (i) the Borrower, the Guarantors, the Extending Lenders, the
Incremental Lenders, the Issuing Lender, the Swingline Lender and the
Administrative Agent agree to the amendments of the Credit Agreement as set
forth herein, and (ii) solely with respect to Section 7 of this Amendment,
following the effectiveness of the amendments set forth herein on the Amendment
No. 3 Effective Date, the Borrower, Bank of America, N.A., and each of the
Revolving Credit Lenders party hereto hereby agree to the provisions as set
forth in Section 7;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

SECTION 1.    Amendments to the Credit Agreement. Each Extending Lender party
hereto, each Incremental Lender party hereto, the Issuing Lender, the Swingline
Lender, the

 

2



--------------------------------------------------------------------------------

Administrative Agent, the Borrower and the Guarantors party hereto hereby agree
to the following amendments:

(a)    Schedule 1.1(A) of the Credit Agreement is hereby deleted in its entirety
and replaced by the amended and restated Schedule 1.1(A) attached hereto as
Annex III (and, for the avoidance of doubt, all other schedules and all exhibits
to the Credit Agreement shall remain in full force and effect).

(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Amendment No. 3” means Incremental Joinder Agreement No. 1 and Amendment No. 3
to Credit Agreement, dated as of the Amendment No. 3 Effective Date, among the
Borrower, the Guarantors, the Administrative Agent, the Extending Lenders (as
defined therein), the Incremental Lenders (as defined therein), the Issuing
Lender and the Swingline Lender party thereto.

“Amendment No. 3 Effective Date” means October 1, 2018.

“Amendment No. 3 Lead Arrangers” means JPMorgan Chase Bank, N.A., Macquarie
Capital (USA) Inc., Credit Suisse Loan Funding LLC, U.S. Bank National
Association, KeyBanc Capital Markets Inc., Capital One, National Association,
SunTrust Robinson Humphrey, Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

(c)    The definition of “Loan Documents” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding “, Amendment No. 3” following the
reference to “Amendment No. 2” in such definition.

(d)    Section 7.24 of the Credit Agreement is hereby amended by (i) adding
“(a)” at the start of such section, (ii) replacing “.” with “; and” at the end
of such Section and (iii) adding the following language as a new clause (b):

“(b) as of the Amendment No. 3 Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Amendment No. 3 Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.”

(e)    Section 8.2(i) of the Credit Agreement is hereby amended by (i) adding
“(x)” at the start of such clause and (ii) replacing “.” at the end of such
clause with the following language:

“and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable

 

3



--------------------------------------------------------------------------------

“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.”

(f)    Section 8.3 of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of clause (f) of such Section, (ii) replacing “.” with “; and”
in clause (g) of such Section, and (iii) adding the following language as a new
clause (h) in such Section:

“(h) any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.”

(g)    Section 12.3(a) of the Credit Agreement is hereby amended by replacing
clause (i) thereof with the following language:

“(i)    all reasonable and documented out-of-pocket expenses incurred by the
Lead Arrangers, the Amendment No. 2 Lead Arranger, the Amendment No. 3 Lead
Arrangers, the Administrative Agent and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Lead Arrangers, the Amendment No. 2 Lead Arranger and the Amendment
No. 3 Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and, in the event of any
conflict of interest, such additional counsel for each of the Lenders retained
with the consent of the Borrower to the extent of such conflict of interests) in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated).”

SECTION 2.    Extension of Revolving Credit Maturity Date. Each Extending Lender
party hereto, the Issuing Lender, the Swingline Lender, the Administrative
Agent, the Borrower and the Guarantors party hereto, pursuant to Section 5.17 of
the Credit Agreement, upon request of the Borrower, agree to the following
amendments:

(a)    Extension Amendment.

(i)    The definition of “Revolving Credit Maturity Date” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the phrase
“Escrow Funding Date” and inserting in place thereof “Amendment No. 3 Effective
Date.”

(ii)    On and following the Extension (as defined below) on the Amendment No. 3
Effective Date, the Revolving Credit Maturity Date for all Revolving Credit
Commitments and any Revolving Credit Loans under the Amended Credit Agreement
shall be extended from the fifth anniversary of the Escrow Funding Date (as
defined in the Credit Agreement) to the fifth anniversary of the Amendment No. 3
Effective Date.

(iii)    On the Amendment No. 3 Effective Date, (x) the Existing Revolving
Credit Commitments of each Extending Lender shall be converted into

 

4



--------------------------------------------------------------------------------

“Extending Revolving Credit Commitments”, and the amount of all such Existing
Revolving Credit Commitments shall therefore be deemed reduced by the amount
converted into Extending Revolving Credit Commitments, (y) any Existing
Revolving Credit Loans (and any related participations) of each Extending Lender
shall be deemed converted into Extending Revolving Credit Loans (and related
participations) in the same proportion as such Extending Lender’s Existing
Revolving Credit Commitments were converted into Extending Revolving Credit
Commitments, and (z) all Existing Revolving Credit Commitments (the
“Non-Extending Revolving Credit Commitments” and any loans thereunder, the
“Non-Revolving Credit Loans”) of any Non-Extending Revolving Credit Lender shall
be deemed “Non-Extending Revolving Credit Commitments” and “Non-Extending
Revolving Credit Loans”, respectively, and on the Amendment No. 3 Effective
Date, shall be repaid and terminated in full, as applicable, pursuant to
Section 2(c) below (collectively, the “Extension”).

(b)    Application of Payments; Borrowings of Revolving Credit Loans; Letters of
Credit.

(i)    On the Amendment No. 3 Effective Date, the Borrower shall (x) permanently
repay, pursuant to Sections 2.4(c) and 5.17(c) of the Credit Agreement, or
pursuant to Section 5.12 of the Credit Agreement cause the assignment to an
Extending Lender of, all Non-Extending Revolving Credit Loans and accrued and
unpaid interest due thereon and (y) permanently terminate all Non-Extending
Revolving Credit Commitments, pursuant to Sections 2.5(a) and 5.17(c) of the
Credit Agreement, in each case, held by each Non-Extending Revolving Credit
Lender immediately prior to the Amendment No. 3 Effective Date.

(ii)    Subject to other applicable terms and conditions of the Amended Credit
Agreement, the parties to this Amendment hereby acknowledge and agree that the
Borrower may borrow under the Extending Revolving Credit Commitments on the
Amendment No. 3 Effective Date to fund the repayment of any outstanding
Non-Extending Revolving Credit Loans or other amounts in respect thereof and due
in respect of terminated Non-Extending Revolving Credit Commitments, in each
case pursuant to this Section 2(b).

(iii)    Notwithstanding anything to the contrary in the Amended Credit
Agreement, Letters of Credit may only be issued under the Extending Revolving
Credit Commitments and all related Letter of Credit related provisions shall be
interpreted accordingly.

(iv)    (x) The Issuing Lender and the Swingline Lender hereby waive any
obligation of Borrower to provide Cash Collateral for any outstanding Revolving
Credit Outstandings related to Swingline Loans and L/C Obligations, and (y) each
Extending Lender hereby confirms that it shall be severally responsible for a
ratable amount equal to its Revolving Credit Commitment Percentage (after giving
effect to Amendment No. 3, as set forth on Annex III hereto) for the Revolving
Credit Outstandings of such Non-Extending Lender related to Swingline Loans and
L/C Obligations outstanding on the Amendment No. 3 Effective Date.

 

5



--------------------------------------------------------------------------------

(c)    Effect of the Extension Amendment on the Credit Agreement.

(i)    On and following the Amendment No. 3 Effective Date, (x) the Extending
Revolving Credit Commitments and Extending Revolving Credit Loans shall
constitute a new and separate Class of Revolving Credit Commitments and
Revolving Credit Loans from the Existing Revolving Credit Commitments and
Existing Revolving Credit Loans from which they were converted, as applicable,
for all purposes under the Amended Credit Agreement and the other Loan
Documents, and (y) the Extending Revolving Credit Commitments and any Extending
Revolving Credit Loans, on the one hand, and the Non-Extending Revolving Credit
Commitments and any Non-Extending Revolving Credit Loans, on the other hand,
shall continue to constitute separate Classes for all purposes under the Amended
Credit Agreement and the other Loan Documents.

(ii)    On and following the Amendment No. 3 Effective Date, except with respect
to the extension of the Revolving Credit Maturity Date and the other amendments
as set forth in this Amendment, the terms and conditions of the Extending
Revolving Credit Commitments and the Extending Revolving Credit Loans shall be
identical to the terms and conditions of the Existing Revolving Credit
Commitments and the Existing Revolving Credit Loans from which they were
converted, as applicable.

(iii)    (x) This Amendment shall constitute an “Extension Offer” and an
“Extension Amendment” (each as defined in Section 5.17 of the Credit Agreement)
with respect to the Extending Revolving Credit Commitments and Extending
Revolving Credit Loans in satisfaction of the applicable provisions of
Section 5.17 of the Credit Agreement, (y) the execution of this Amendment by
each Extending Lender shall be deemed such Extending Lender’s election to
consent to the Extension Offer, and (z) (1) the Extending Revolving Credit Loans
shall be deemed to be “Extended Revolving Credit Loans,” “Revolving Credit
Loans” and “Loans”, (2) the Extending Revolving Credit Commitments shall be
deemed to be “Extended Revolving Credit Commitments,” “Revolving Credit
Commitments” and “Commitments”, and (3) the Extending Lenders shall be deemed to
be “Extending Lenders”, in each case, for all purposes under the Amended Credit
Agreement and the other Loan Documents.

SECTION 3.    Issuance of Incremental Revolving Commitments. Following the
effectiveness of the amendments set forth in Sections 1 and 2 of this Amendment
on the Amendment No. 3 Effective Date, each Incremental Lender party hereto, the
Issuing Lender, the Swingline Lender, the Administrative Agent, the Borrower and
the Guarantors, pursuant to Section 5.13 of the Credit Agreement, upon request
of the Borrower, agree to the following amendments:

(a)    Section 1.1 of the Credit Agreement is hereby amended by revising the
following definitions:

(i)    The definition of “Revolving Credit Commitment” set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting the last two sentences of
such definition, and replacing it with the following:

 

6



--------------------------------------------------------------------------------

“The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders
on the Amendment No. 3 Effective Date shall be $500,000,000. The Revolving
Credit Commitment of each Revolving Credit Lender as of the Amendment No. 3
Effective Date is set forth opposite the name of such Lender on Schedule 1.1(A),
as amended by Amendment No. 3.”

(ii)    The definition of “Revolving Credit Commitment Percentage” set forth in
Section 1.1 of the Credit Agreement is hereby amended by (i) replacing “Escrow
Funding Date” with “Amendment No. 3 Effective Date” in the last sentence thereof
and (ii) inserting the following words after the phrase “Schedule 1.1(A)” at the
end thereof:

“, as amended by Amendment No. 3”

(iii)    The definition of “Revolving Credit Loan” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated as follows:

“means any revolving loans made to the Borrower pursuant to Section 2.1, any
Extending Revolving Credit Loans, any Incremental Revolving Credit Increase,
and/or all such revolving loans collectively as the context requires, and
“Revolving Credit Loans” means any such Revolving Credit Loans.

(b)    Incremental Revolving Credit Commitments:

(i)    Pursuant to Section 5.13 of the Credit Agreement and the terms of this
Amendment, each Incremental Lender party hereto hereby agrees, severally and not
jointly, to provide on, and subject to the occurrence of the Amendment No. 3
Effective Date, its respective Incremental Revolving Credit Commitment in the
amount set forth opposite its name on Annex I hereto (the “Incremental
Commitments” and the loans thereunder, the “Incremental Loans”), and that such
Incremental Commitments shall be (x) an increase to the Extending Revolving
Credit Commitments made pursuant to Section 2 of this Amendment, and (y) all
such Incremental Commitments set forth on Annex I are issued pursuant to
clause (x) of the definition of “Incremental Amount.”

(ii)    On and following the Amendment No. 3 Effective Date, (x) (1) the
Incremental Commitments shall be part of the same Class of Revolving Credit
Commitments as the Extending Revolving Credit Commitments and shall constitute
“Extended Revolving Credit Commitments,” “Revolving Credit Commitments” and
“Commitments” under the Amended Credit Agreement and the other Loan Documents
and (2) all Incremental Loans made pursuant to the Incremental Commitments shall
be part of the same Class of Loans as the Extending Revolving Credit Loans and
shall constitute “Extended Revolving Credit Loans,” “Revolving Credit Loans” and
“Loans” under the Credit Agreement and the other Loan Documents, and (y) the
Incremental Commitments and Incremental Loans made pursuant to this Amendment
shall (1) have the same terms and conditions identical to the Extending
Revolving Credit Commitments and the Extending Revolving Credit Loans,
respectively, (2) mature on the Revolving Credit Maturity Date (as amended by
this Amendment), (3) bear interest at the rate applicable to the Revolving
Credit Loans under the Credit Agreement, (4) be entitled to

 

7



--------------------------------------------------------------------------------

the same voting rights as the Existing Revolving Credit Lenders, (5) shall
receive proceeds of prepayments on the same basis as the other Revolving Credit
Loans made under the Amended Credit Agreement, (6) be Loans and Obligations
under the Credit Agreement and the other applicable Loan Documents, and (7) rank
pari passu in right of payment and be secured by the relevant Security
Documents, and guaranteed under the Guaranty, on a pari passu basis with all
other Obligations.

(c)    Lender Joinder Agreement.

(i)    Each Incremental Lender party hereto (a) confirms that it has received a
copy of the Credit Agreement, this Amendment and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (b) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Amendment No. 3 Lead Arrangers or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (c) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (d) hereby affirms the acknowledgements and representations
of such Incremental Lender as a Lender contained in Section 11.7 of the Credit
Agreement; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with the terms of the Credit Agreement
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including its obligations pursuant to
Section 12.10 of the Credit Agreement.

(ii)    Each Incremental Lender holding Incremental Commitments acknowledges and
agrees that upon its execution of this Amendment that such Incremental Lender
shall on and as of the Amendment No. 3 Effective Date become, or continue to be,
a Revolving Credit Lender under, and for all purposes of, the Credit Agreement
and the other Loan Documents, shall be subject to and bound by the terms
thereof, shall perform all the obligations of and shall have all rights of a
“Revolving Credit Lender” and a “Lender” thereunder, and shall make available
such amount to fund its ratable share of outstanding Incremental Loans from time
to time on and after the Amendment No. 3 Effective Date in accordance with the
Credit Agreement. Each Incremental Lender party hereto has delivered herewith to
the Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental may be required to deliver to the Borrower and the
Administrative Agent pursuant to Section 5.11 of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

(iii)    This Amendment shall constitute a “Lender Joinder Agreement” (as
defined in Section 5.13 of the Credit Agreement) for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 4.    Effectiveness. Sections 1 and 2 of this Amendment shall become
effective (and immediately following such effectiveness, Section 3 of this
Amendment shall automatically become so effective), in each case, on the date
(the “Amendment No. 3 Effective Date”) on which the following conditions have
been satisfied:

(a)    The Administrative Agent shall have received counterparts to this
Amendment, duly executed by the Borrower, the Guarantors, the Extending Lenders,
the Incremental Lenders, the Swingline Lender, the Issuing Lender and the
Administrative Agent.

(b)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower stating that: (i) all representations and
warranties set forth in this Amendment, the Credit Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation or warranty is qualified as to materiality, Material
Adverse Effect or similar language, in which case, such representation or
warranty shall be true and correct in all respects) on and as of the Amendment
No. 3 Effective Date (or as of a specified date, if earlier), (ii) no Default or
Event of Default shall have occurred and be continuing on the Amendment No. 3
Effective Date before or after giving effect to this Amendment, and the making
of any Incremental Loans or Extending Revolving Credit Loans made pursuant
thereto, (iii) this Amendment is in compliance with the requirements as set
forth in Sections 5.13, 5.17 and 6.3 of the Credit Agreement, (iv) with
reasonable supporting calculations (a) the Borrower is in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 9.14 of the Credit
Agreement on the Amendment No. 3 Effective Date, and (b) the Incremental
Commitments are issued pursuant to clause (x) of the definition of Incremental
Amount as set forth in the Credit Agreement and, after giving effect to this
Amendment on the Amendment No. 3 Effective Date, the total utilization of said
clause (x) (plus the aggregate amount of all Incremental Term Loan Commitments,
Incremental Revolving Credit Commitments and Permitted Incremental Equivalent
Debt, in each case, established after the Closing Date and prior to the
Amendment No. 3 Effective Date) is $200,000,000.

(c)    The Administrative Agent and the Amendment No. 3 Lead Arranger shall have
received reimbursement of expenses required to be reimbursed or paid hereunder
or under any other Loan Document or otherwise agreed to in writing to be paid
(including, without limitation, the reasonable fees and expenses of Cahill
Gordon & Reindel LLP).

(d)    The Administrative Agent shall have received a certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of the Credit Parties executing
this Amendment and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of each Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation, as applicable, (B) the
bylaws or other governing documents of each Credit Party as in effect on the
Closing Date, and (C) resolutions duly adopted by the board of directors (or
other governing body) of each Credit Party authorizing

 

9



--------------------------------------------------------------------------------

and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Amendment and the other Loan Documents to which
it is a party.

(e)    The Administrative Agent shall have received certificates, dated as of a
recent date prior to the Amendment No. 3 Effective Date, of the good standing of
the Credit Parties under the laws of their respective jurisdictions of
incorporation, organization or formation, as applicable.

(f)    The Administrative Agent shall have received a certificate of the chief
financial officer of the Borrower as to the solvency of the Borrower and its
subsidiaries, taken as a whole, after giving effect to this Amendment,
substantially in the form of Exhibit L of the Credit Agreement.

(g)    The Administrative Agent shall have received in connection with any
borrowing on the Amendment No. 3 Effective Date, a Notice of Borrowing from the
Borrower substantially in the form of Exhibit B to the Credit Agreement and
delivered in accordance with the requirements of the Credit Agreement.

(h)    The Administrative Agent shall have received an executed copy of the
favorable written opinions of (A) Milbank Tweed Hadley & McCloy LLP, New York
counsel for the Credit Parties, (B) Jackson Kelly PLLC, West Virginia counsel
for the Credit Parties, (C) Blank Rome LLP, Pennsylvania and New Jersey counsel
for the Credit Parties, (D) Barnes & Thornburg LLP, Ohio counsel for the Credit
Parties, (E) Phelps Dunbar LLP, Florida, Mississippi and Louisiana counsel for
the Credit Parties, (F) McDonald Carano LLP, Nevada counsel for the Credit
Parties, (G) Lathrop & Gage LLP, Missouri counsel for the Credit Parties,
(H) The Tipton Law Firm, Colorado counsel for the Credit Parties, (I) Brown
Winick, Iowa counsel for the Credit Parties, (J) Mayer Brown, Illinois counsel
for the Credit Parties and (K) Krieg DeVault, Indiana counsel for the Credit
Parties, in each case (x) dated the Amendment No. 3 Effective Date,
(y) addressed to the Issuing Lenders, the Administrative Agent and the Lenders
(including the Incremental Lenders and the Extending Lenders) on the Amendment
No. 3 Effective Date and (z) in form and substance reasonably satisfactory to
the Administrative Agent covering such matters relating to the Loan Documents as
the Administrative Agent shall reasonably request.

(i)    The Administrative Agent shall have received copies of recent lien,
bankruptcy, insolvency and judgment searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Borrower and the
Guarantors, in each case, dated as of a recent date prior to the Amendment
Effective Date.

(j)    All fees due to the Administrative Agent, the Amendment No. 3 Joint Lead
Arrangers on the Amendment No. 3 Effective Date pursuant to a separate written
agreement shall have been, or shall substantially concurrently with the
Amendment No. 3 Effective Date be, paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Amendment No. 3 Joint Lead
Arrangers that have been invoiced a reasonable period of time prior to the
Amendment No. 3 Effective Date shall have been, or shall substantially
concurrently therewith shall be, paid.

 

10



--------------------------------------------------------------------------------

(k)    The Borrower and each of the applicable Guarantors under the Amended
Credit Agreement, if not previously provided, have provided the documentation
and other information to the Administrative Agent that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Patriot Act, at least 5 Business Days prior to the
Amendment No. 3 Effective Date but only to extent such information is requested
by the Administrative Agent at least 10 Business Days prior to the Amendment
No. 3 Effective Date.

(l)    The merger contemplated under that certain Agreement and Plan of Merger,
dated as of April 15, 2018 with Tropicana Entertainment Inc., a Delaware
corporation and Delta Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Borrower (the “Merger Agreement”), shall be
consummated substantially in accordance with the Merger Agreement and prior to
or substantially concurrently with the Amendment No. 3 Effective Date.

(m)    The Administrative Agent shall have received (i) a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Property other than Vessels
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by Borrower and the applicable Guarantor
relating thereto) and (ii) if any portion of any Mortgaged Property other than a
Vessel is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
the applicable Guarantor shall have, with a financially sound and reputable
insurer (determined at the time such insurance was obtained), flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to such Flood Insurance Laws and deliver
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent and each Amendment No. 3 Lead Arranger.

(n)    At least five days prior to the Amendment No. 3 Effective Date, any
Lender that has requested, in a written notice to the Borrower at least 10 days
prior to the Amendment No. 3 Effective Date, a Beneficial Ownership
Certification in relation to any Credit Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Amendment, the condition
set forth in this clause (n) shall be deemed to be satisfied).

SECTION 5.    Representations and Warranties. The Borrower and each Credit Party
that is a party hereto each represents and warrants to the Administrative Agent
and the Lenders that:

(1)    Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment in accordance with its terms. The Amendment has
been duly authorized by the duly authorized officers of each Credit Party that
is a party hereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party hereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or

 

11



--------------------------------------------------------------------------------

similar state or federal Debtor Relief Laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

(2)    Each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Agreement and the other Loan Documents is true and
correct in all material respects, except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects, with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or references
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).

(3)    No Default or Event of Default has occurred and is continuing on the
Amendment No. 3 Effective Date or after giving effect to this Amendment.

(4)    Since December 31, 2017, there has been no material adverse change in the
properties, business, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, on a Consolidated basis, and no event has
occurred or condition arisen that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(5)    All governmental, regulatory and third-party consents and all equity
holder and board of directors (or comparable entity management body)
authorizations, if any, necessary to consummate transactions described in this
Amendment shall have been obtained and shall be in full force and effect prior
to the Amendment No. 3 Effective Date.

(6)    The proceeds of any Incremental Loans drawn on the Incremental
Commitments issued pursuant to this Amendment shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions and other Investments).

SECTION 6.    Post-Closing Real Property Recordings. The Borrower shall as soon
as practicable, but not later than sixty (60) days after the Amendment No. 3
Effective Date (or such later date as Administrative Agent may determine in its
reasonable discretion), deliver or cause to be delivered to the Administrative
Agent with respect to each Mortgaged Property other than a Vessel, either the
items listed in paragraph (a) or the items listed in paragraph (b) as follows:

(a)    an opinion or email confirmation from local counsel in each jurisdiction
where a Mortgaged Property other than a Vessel is located, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that:

(i)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Secured Obligations (as defined in the
applicable Mortgage), including

 

12



--------------------------------------------------------------------------------

the Secured Obligations evidenced by the Credit Agreement as amended by this
Amendment and the other documents executed in connection therewith, for the
benefit of the Secured Parties; and

(ii)    no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by the Credit Agreement
as amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; or

(b) with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Administrative Agent:

(i)    for each real property Mortgage entered into and recorded prior to the
Amendment No. 3 Effective Date, an amendment to such Mortgage to give notice of
the extended Revolving Credit Maturity Date and the Incremental Revolving Credit
Commitments as obligations secured by such Mortgage (each a “Mortgage
Amendment”), duly executed and delivered by an authorized officer of the
Guarantor party thereto and in form suitable for filing and recording in all
filing or recording offices that the Administrative Agent may deem necessary or
desirable;

(ii)    with respect to each Mortgage Amendment, to the extent reasonably
requested by the Administrative Agent, either (i) a mortgage modification
endorsement (ALTA 11) or local equivalent, or (ii) a date down endorement (each
such endorsement, a “Title Endorsement”, and collectively, the “Title
Endorsements”) to the existing mortgage title insurance policy relating to the
Mortgage encumbering the Mortgaged Property subject to such Mortgage, in form
and substance reasonably satisfactory to the Administrative Agent;

(iii)    with respect to each Mortgage Amendment, legal opinions, each of which
shall be addressed to Administrative Agent and the Secured Parties, dated the
effective date of such Mortgage Amendment and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type, including, without limitation, the enforceability of
such Mortgage Amendment and the due authorization, execution and delivery of
such Mortgage Amendment;

(iv)    with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including without limitation, a so-called “gap” indemnification) as shall be
required to induce the title company to issue the Title Endorsements; and

(v)    all fees, costs and expenses incurred in connection with the preparation,
execution, filing and recordation of the Mortgage Amendments, including, without
limitation, reasonable attorneys’ fees, title insurance premiums, filing and
recording fees, title insurance company coordination fees, documentary stamp,
mortgage and intangible

 

13



--------------------------------------------------------------------------------

taxes, if any, and title search charges and other charges incurred in connection
with the recordation of the Mortgage Amendments and issuance of the Title
Endorsements.

SECTION 7.    Delayed Revolving Commitment Assignment.

(a)    As soon as practicable following the Amendment No. 3 Effective Date, but
not later than thirty (30) days after the Amendment No. 3 Effective Date (the
“Delayed Commitment Date”)), Bank of America, N.A. (and any relevant affiliate)
hereby (x) agrees to, subject to completion of their customary flood insurance
due diligence, take all steps necessary to duly execute an Assignment and
Assumption Agreement substantially in the form of Exhibit I-1 of the Amended
Credit Agreement and any other necessary related documentation with JPMorgan
(and any relevant affiliate) and the Borrower, as applicable, pursuant to which
JPMorgan, in its capacity as Revolving Credit Lender under the Amended Credit
Agreement, will (i) assign a portion of its Revolving Credit Commitments to Bank
of America, N.A. (and any relevant affiliate) in an aggregate principal amount
of $41,250,000 (such amount, the “Delayed Revolving Commitment”), and (ii) pay
to Bank of America, for its account, a fee in an aggregate principal amount of
the Additional Upfront Fee (as defined in the Fee Letter (as defined in the
Commitment Letter)) that was paid to JPMorgan on such Delayed Revolving
Commitment on the Amendment No. 3 Effective Date, and (y) acknowledges and
agrees that upon its execution of the Assignment and Assumption and the
consummation of the Delayed Revolving Commitment Assignment, Bank of America,
N.A. (or its designated affiliate), (i) shall become a Revolving Credit Lender
under, and for all purposes of, the Amended Credit Agreement and the other Loan
Documents, (ii) shall issue to Borrower its Revolving Credit Commitment in an
amount equal to the Delayed Revolving Commitment, (iii) shall be subject to, and
bound by, the terms of, the Amended Credit Agreement and the other Loan
Documents (iv) shall perform all the obligations of and shall have all rights of
a “Revolving Credit Lender” and a “Lender” thereunder, and (v) shall fund its
ratable share of outstanding Incremental Loans from time to time on and after
the consummation of the Delayed Revolving Commitment Assignment in accordance
with the Amended Credit Agreement (the “Delayed Revolving Commitment
Assignment”).

(b)    In the event that the Delayed Revolving Commitment Assignment has not
been consummated on or prior to the Delayed Commitment Date, (x) the Borrower
hereby agrees to, (A) promptly following the Delayed Commitment Date (and in no
event later than fifteen (15) days following the Delayed Commitment Date (as
such time period may be extended by JPMorgan in its sole discretion)), identify
an alternative assignee for the Delayed Revolving Commitment and consummate the
assignment of the full Delayed Revolving Commitment to such alternative assignee
in accordance with the provisions of the Amended Credit Agreement, and
(B) thereafter, permanently terminate JPMorgan’s Revolving Credit Commitments in
an aggregate principal amount equal to the Delayed Revolving Commitment and
repay any Revolving Credit Loans made by JPMorgan pursuant to the Delayed
Revolving Commitment pursuant to Section 2.5(a) of the Amended Credit Agreement,
and (y) each of the Revolving Credit Lenders party hereto (constituting each of
the Lenders adversely impacted thereby) hereby agrees, pursuant to Section 12.2
of the Amended Credit Agreement, to consent to the prepayment and corresponding
reduction set forth in the foregoing clause (x), and hereby waives any right
under Section 2.5(a) of the Amended Credit Agreement to receive its applicable
portion of such prepayment and termination.

 

14



--------------------------------------------------------------------------------

SECTION 8.   Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when each party hereto
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

SECTION 9.   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

The provisions of Sections 12.5 and 12.6 of the Credit Agreement shall apply to
this Amendment to the same extent as if fully set forth herein.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 11. Effect of Amendment. This Amendment shall not constitute a novation
of the Credit Agreement or any of the Loan Documents. Except as expressly set
forth herein, (i) this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the Issuing Lenders, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document (for avoidance of doubt, in each case, as altered,
modified or amended as expressly set forth herein) is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. This
Amendment shall satisfy the notice obligations of the Borrower to the
Administrative Agent under Sections 5.13(a) and 5.17(a) of the Credit Agreement

SECTION 12. Reaffirmation. Each Credit Party hereby acknowledges its receipt of
a copy of this Amendment and its review of the terms and conditions hereof and
thereof and consents to the terms and conditions of this Amendment and the
transactions contemplated hereby. Each Guarantor hereby (a) affirms and confirms
its guarantees and other commitments under the Guaranty Agreement, and
(b) agrees that the Guaranty Agreement is in full force and effect and shall
accrue to the benefit of the Secured Parties to secure the Obligations. Each
Credit Party hereby (a) affirms and confirms its pledges, grants and other
commitments and the validity of the Liens under the Security Documents to which
it is a party, with all such Liens continuing in full force and effect after
giving effect to this Amendment and (b) agrees that each Security Document to
which it is a party is in full force and effect and shall accrue to the benefit
of the Secured Parties to secure the Obligations.

 

15



--------------------------------------------------------------------------------

SECTION 13. Reference to and Effect on the Credit Agreement. On and after the
Amendment No. 3 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Secured Obligations of the Credit Parties under the
Loan Documents. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as an amendment of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment of any provision of any of the Loan
Documents.

SECTION 14. Costs and Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel LLP) in accordance with the terms
of Section 12.3 of the Credit Agreement.

SECTION 15. Severability of Provisions. Any provision of this Amendment or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ELDORADO RESORTS, INC., as the Borrower

 

By:   /s/ Edmund L. Quatmann, Jr.                        Name: Edmund L.
Quatmann, Jr.          Title: Executive Vice President, Chief
                   Legal Officer and Secretary

 

[Signature Page to Eldorado Amendment No. 3]



--------------------------------------------------------------------------------

AZTAR INDIANA GAMING COMPANY, LLC AZTAR RIVERBOAT HOLDING COMPANY, LLC BLACK
HAWK HOLDINGS, L.L.C. CATFISH QUEEN PARTNERSHIP IN COMMENDAM CCR NEWCO, LLC
CC-RENO LLC CCSC/BLACKHAWK, INC. CENTROPLEX CENTRE CONVENTION HOTEL, L.L.C.
CIRCUS AND ELDORADO JOINT VENTURE, LLC COLUMBIA PROPERTIES TAHOE, LLC ELDORADO
CASINO SHREVEPORT JOINT VENTURE ELDORADO HOLDCO LLC ELDORADO LIMITED LIABILITY
COMPANY ELDORADO RESORTS LLC ELDORADO SHREVEPORT#1, LLC ELDORADO SHREVEPORT #2,
LLC ELGIN HOLDINGS I LLC ELGIN HOLDINGS II LLC ELGIN RIVERBOAT RESORT-RIVERBOAT
CASINO IC HOLDINGS COLORADO, INC. IOC - BLACK HAWK DISTRIBUTION COMPANY, LLC IOC
- BOONVILLE, INC. IOC - LULA, INC. IOC BLACK HAWK COUNTY, INC. IOC HOLDINGS,
L.L.C. IOC-CAPE GIRARDEAU LLC IOC-CARUTHERSVILLE, LLC IOC-KANSAS CITY, INC.
IOC-VICKSBURG, INC. IOC-VICKSBURG, L.L.C., as the Guarantors By: /s/ Edmund L.
Quatmann, Jr.                   Name: Edmund L. Quatmann, Jr. Title: Executive
Vice President, Chief Legal Officer and Secretary

 

[Signature Page to Eldorado Amendment No. 3]



--------------------------------------------------------------------------------

ISLE OF CAPRI BETTENDORF, L.C. ISLE OF CAPRI BLACK HAWK, L.L.C. ISLE OF CAPRI
CASINOS LLC LIGHTHOUSE POINT, LLC MB DEVELOPMENT, LLC MOUNTAINEER PARK, INC. MTR
GAMING GROUP, INC. NEW JAZZ ENTERPRISES, L.L.C. NEW TROPICANA HOLDINGS, INC. NEW
TROPICANA OPCO, INC. POMPANO PARK HOLDINGS, L.L.C. PPI DEVELOPMENT HOLDINGS LLC
PPI DEVELOPMENT LLC PPI, INC. PRESQUE ISLE DOWNS, INC. RAINBOW CASINO-VICKSBURG
PARTNERSHIP, L.P. SCIOTO DOWNS, INC. ST. CHARLES GAMING COMPANY, L.L.C. TEI
(ES), LLC TEI (ST. LOUIS RE), LLC TEI (STLH), LLC TEI MANAGEMENT SERVICES LLC
TEI R 7 INVESTMENT LLC TLHLLC TROPICANA ATLANTIC CITY CORP. TROPICANA
ENTERTAINMENT INC. TROPICANA LAUGHLIN, LLC TROPICANA ST. LOUIS LLC TROPICAN ST.
LOUIS RE LLC TROPWORLD GAMES LLC, as the Guarantors By: /s/ Edmund L. Quatmann,
Jr.                   Name: Edmund L. Quatmann, Jr. Title: Executive Vice
President, Chief Legal Officer and Secretary

 

[Signature Page to Eldorado Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Collateral Agent

By:   /s/ Mohammad Hasan                                    Name: Mohammad Hasan
         Title: Executive Director

 

 

[Signature Page to Eldorado Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Extending Lender, an Incremental Lender, the
Swingline Lender and an Issuing Lender By:  

/s/ Mohammad Hasan

  Name: Mohammad Hasan   Title: Executive Director

 

MACQUARIE CAPITAL FUNDING LLC, as an   Extending Lender and an Incremental
Lender By:  

/s/ Lisa Grushkin

  Name: Lisa Grushkin   Title: Authorized Signatory

 

By:  

/s/ Jeff Abt

  Name: Jeff Abt   Title: Authorized Signatory

 

CREDIT SUISSE AG, CAYMAN ISLANDS   BRANCH, as an Incremental Lender By:  

/s/ John B. Toronto

  Name: John B. Toronto   Title: Authorized Signatory

 

By:  

/s/ Michael Del Genio

  Name: Michael Del Genio   Title: Authorized Signatory

 

U.S. BANK NATIONAL ASSOCIATION, as an   Extending Lender By:  

/s/ Bridget de Arrieta

  Name: Bridget de Arrieta   Title: Vice President

 

[Signature Page to Eldorado Amendment No. 3]



--------------------------------------------------------------------------------

  CAPITAL ONE, NATIONAL     ASSOCIATION, as an Extending Lender and an
Incremental Lender   By:  

/s/ Kacy Kent

    Name: Kacy Kent     Title: Managing Director

 

  KEYBANK NATIONAL ASSOCIATION,     as an Extending Lender and an Incremental
Lender   By:  

/s/ Matthew J. Bradley

    Name: Matthew J. Bradley     Title: Vice President

 

  SUNTRUST BANK, as an Extending Lender     and an Incremental Lender   By:  

/s/ J. Haynes Gentry III

    Name: J. Haynes Gentry III     Title: Director

 

Solely with respect to Section 7 of this Amendment:   BANK OF AMERICA, N.A.  
By:  

/s/ Brian D. Corum

    Name: Brian D. Corum     Title: Managing Director

 

[Signature Page to Eldorado Amendment No. 3]



--------------------------------------------------------------------------------

ANNEX I

INCREMENTAL LENDERS AND INCREMENTAL REVOLVING CREDIT

COMMITMENTS

 

  Incremental Lender    Incremental Commitment                       JPMorgan
Chase Bank, N.A.    $81,250,000.00   Macquarie Capital Funding LLC   
$25,000,000.00   Credit Suisse AG, Cayman Islands Branch    $75,000,000.00
  Capital One, National Association    $6,250,000.00   KeyBank National
Association    $6,250,000.00   SunTrust Bank    $6,250,000.00

 

 

Annex-I-1



--------------------------------------------------------------------------------

ANNEX II

EXTENDING LENDERS AND EXISTING REVOLVING CREDIT COMMITMENTS

 

Extending Lender    Existing Revolving Credit Commitment JPMorgan Chase Bank,
N.A.    $85,000,000.00 U.S. Bank National Association    $60,000,000.00
Macquarie Capital Funding LLC    $50,000,000.00 Capital One, National
Association    $35,000,000.00 KeyBank National Association    $35,000,000.00
SunTrust Bank    $35,000,000.00

 

Annex-II-1



--------------------------------------------------------------------------------

ANNEX III

SCHEDULE 1.1(A)

Commitments and Commitment Percentages

 

Lender    Revolving Credit  Commitment   

Revolving Credit   Commitment Percentage

 

   Term Loan Commitment    Term Loan Percentage JPMorgan Chase Bank, N.A.   
$166,250,000.00    33.250000000%      $1,450,000,000.00    100.000000000%
Macquarie Capital Funding LLC    $75,000,000.00    15.000000000%      -    -
Credit Suisse AG, Cayman
Islands Branch    $75,000,000.00    15.000000000%             U.S. Bank National
Association    $60,000,000.00    12.000000000%      -    - Capital One, National
Association    $41,250,000.00    8.250000000%      -    - KeyBank National
Association    $41,250,000.00    8.250000000%      -    - SunTrust Bank   
$41,250,000.00    8.250000000%      -    -                            Total   
$500,000,000.00    100.000000000%      $1,450,000,000.00    100.000000000%

 

 

Annex-III-1